          Case 2:20-mj-00638-DUTY Document 1 Filed 02/11/20 Page 1 of 1 Page ID #:1


                                                                                             i- IL~U


                                                                                                          1 fr
                                                                                  2~1~1 F~.~3 1 1 A~ I i~
                                                                                                          , ,,:~
                                 2                                              3
                                                                                       ~,r   ...1 i~f~ j. ~~ 1. r:.
                                                                                                                    ~'.


                                   UNITED STATES DISTRICT COURT ~'  ~~ ~~~i - ~~
                                  CENTRAL DISTRICT OF CALIFOR~I~A ----~},~ ~—~
                                                                    CASE NUMBER


                                            PLAINTIFFS)                    3 ~, ~ ~ ~ C~-zZC~
                            V.




  M      ~ I~-S    ~~C~h ~(>C~ t~~
                                 f
                                 DEFENDANT(S).
                                                                                 AFFIDAVIT RE
                                                                           OUT-OF-DISTRICT WARRANT



The above-named defendant was charged bv:~s~ztJ`-I! ~ ~ ~G~- 5'I ~C~ C
in the ~ ~C~'                         District ofIP YIti ~SSce                    on           -         5~'Zc~ZU
at ~S'~o            a.m. / ❑ p.m. The offense was allegedly committed on or about    ~•      ~
in violation of Title ~~~                            U.S.C., Sections) CrS~I~-i ~S~(~c~~Cl) ~~11-I ~ Ch~~~)Cg~
to wit:

A warrant for defendant's arrest was issued by: J~u1h `
                                                      t Iv1 e~~'-~~~, ~~S~ccr► ~~5~{c ~c-1                                ~ —(e..n~~ssce

Bond of $                              was Qset / ~ recommended.

Type of Bond:

Relevant documents) on hand (attach):


I swear that the foregoing is true and correct to the best of my knowledge.

Sworn to before me, and subscribed in my presence on                  ~~ ~ o~W~W                                          , by

~t ~ ~~1P1~ TN                                                       , Deputy Clerk.
                                                    S o~
                                            ~ th'' u        ,-
                                          ~
                                          <p               :Y f..

                                                      N.
                                                                                       ~~
/I ~     V
     V                                                    gi                ~~               ~~~~~~
                                              ~.       .sue .. ~
                                              9~ :,FR~iti`",t'
Signature of Agent                                                   Print Name of Agent
                                                 1202
         `.~.~~-                                                       S~~~.1                    ~~~ ~-
Agency                                                               Title P


CR-52 (05/98)                         AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
